MEMORANDUM **
Adrian Alonso Camacho-Aguilar appeals the 30-month sentence imposed following his guilty-plea conviction for possession with intent to distribute marijuana in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
Camacho-Aguilar’s only contention on appeal is that the district court erred by applying the Sentencing Guidelines as mandatory. Because we cannot reliably determine from the record whether any error in the imposition of the sentence under the then-mandatory Sentencing Guidelines was harmless, we remand to the sentencing court to answer that question, and to proceed pursuant to United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.